 In the Matter of STONEWALL COTTON MILLS, INCORPORATEDandTEx-TILEWORKERS' FEDERAL LABOR UNION, LOCAL 21723, A. F. L.Case No. R-1546.DecidedOctober 06, 1939Cotton Cloth Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees: company refused to recognizeunion as representative of employees in absence of certification byBoard-UnitAppropriate for Collective Bargaining:production and maintenance employees,including mill carpenters and office porter, but excluding company store, super-visory, and clerical employees, overseers, and secondhands-Election Ordered:eligibility to vote determined by pay roll last preceding date of Direction ofElection despite Union's desire for earlier date.Mr. C. Paul Barker,for the Board.Mr. Gabe Jacobson,of Meridian, Miss., for the Company.Mr. Elmer Estes,of Atlanta, Ga., for the Union.Mr. Joseph Forer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 10, 1939, Textile Workers' Federal Labor Union, Local21723, affiliated with the American Federation of Labor, herein calledthe Union, filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana), a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Stonewall Cotton Mills,' Stonewall, Mississippi, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to, Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 24, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofthe National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.1Incorrectly designated in the notice of hearing as "Stonewall Cotton Mills, Incor-porated."16 N. L.R. B., No. 51.483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 25, 1939, the Regional Director issued a notice of hearingand on July 27, September 1, and September 27, 1939, notices of post-ponement of the hearing, copies of which were duly served upon theCompany and the Union. Pursuant to the notices, a hearing washeld on September 29, 1939, at New Orleans, Louisiana, before GuyVan Schaick, the Trial Examiner duly designated by the Board. TheBoard and the Company were represented by counsel, and the Unionby its representative; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On October 12, 1939, the Company filed a brief, which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 2'Stonewall Cotton Mills is a Mississippi corporation, having its officeat Stonewall, Mississippi, and operating a plant at Stonewall for themanufacture of various kinds of cotton cloth, more specifically, denim,khaki, hickory stripe, covert, cottonade, suitings, and whipcord. Itsprincipal raw materials are cotton, dyes, coal, and salt.During 1938,,:ayear of usual operations, the Company used approximately 12,000bales of raw cotton, of which approximately 95 per cent were pur-,chased within Mississippi.Approximately one carload of salt permonth, shipped from Louisiana, and three carloads of coal per month,shipped from Alabama, were used at the plant.A substantial quan-tity of the dyes used by the Company in 1938. were purchased inNorth Carolina from the National Analine Chemical Co. and shippedto the plant from and through States other than Mississippi.TheCompany acknowledges that a substantial portion of the raw ma-terials used by it in 1938 were shipped to its plant at Stonewall,Mississippi, from and through' States other than Mississippi.During 1938, over 90 per cent of the Company's finished productswere shipped from Stonewall, Mississippi, to and through approxi-mately 24 States other than Mississippi.A substantial portion ofthe Company's total business in 1938 was accounted for by fourThe facts set forth in this section were stipulated to by the Company.and counsel forthe Board. STONEWALL COTTON MILLS,INCORPORATED485government-contracts with a combined yardage in excess of 2,000,000and a total value in excess of $250,000.At the time of the hearing:the Company employed approximately 630 persons.H. THE ORGANIZATION INVOLVEDTextileWorkers' Federal Labor Union, Local 21723, affiliated withthe American Federation of Labor, is a labor organization admittingto its membership all employees of the Company with the exception.of supervisory and clerical employees and those employed in theCompany's stores.For the purpose of membership eligibility itregards overseers and second hands as supervisory employees. .III.THE QUESTION CONCERNING REPRESENTATIONOn April 26, 1939, and June 29, 1939, representatives of the Unionmet with' company officials to discuss recognition of the Union asthe representative of a majority of the employees in an appropriateunit.The Company refused to recognize the Union as such repre-sentative for the purpose of collective bargaining and declined tobargain with the Union in the absence of certification by the Board.'At the hearing, W. A. Taylor, president of the Union, testified thatthe Union has represented a majority of the Company's employeessinceNovember 1938, whereas Benjamin F. Burman,' companytreasurer, 'testified that he had heard that the Union did not repre-sent a majority, or even a substantial number, of company employees.We find that a question has arisen concerning representation ofemployees of the Company.'IV.THE EFFECT. OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes 'burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that an appropriate unit comprises all produc-tion and maintenance employees of the Company, exclusive of super-3The name is so spelled in the transcript of the hearing,but Is spelled"Berman" in thestipulation of the Company and counsel for the Board. 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDvisory and clerical employees, the office porter, and persons employedin the company store. It contends that overseers and second handsshould be excluded as supervisors and that the office porter and themill carpenter should likewise be excluded.The Company contendsfor the inclusion of the overseers, second hands, mill carpenter, andthe clerical and office employees including the office porter.In accordance with our usual practice we shall exclude clerical em-ployees from the unit.We shall include the office porter as no reasonappears for not classifying him with maintenance employees.The various plant departments of the Company are classified asCard Room, Spinning Department, Beaming and Slashing, Weaving,Dye House, Cloth Room, and Maintenance and Repair.Each de-partment is headed by an overseer who may have from 200 (Spin-ning Department) to 16 (Dye House) employees under his charge.The primary function of the overseers is admittedly supervisory.They also have a voice in the selection of new employees and maydischarge men in their departments, although in the latter case theconsent of the plant superintendent, is ordinarily obtained before-hand.Employees within a department are directly responsible totheir overseer.Although the overseer may from time, to time.ac-tually handle the materials and machines, as by making adjustmentson the machines, instructing employees, and making tests on the size,of the yarn and weight of the cotton, it is clear that, overseers shouldbe excluded from the unit as being supervisors, and we so hold.The overseers are assisted by the second hands, of whom there arefour each in the Card Room, Spinning Department, and .WeavingDepartment, and two each in the Cloth Room and the Maintenanceand Repair Department.The second hand is assigned to an entireroom and not to a particular machine.He takes orders from theoverseer and sees that they are executed by the men in his room.Atleast at times he assigns men to the machines.He may instruct idlesweepers where to sweep, and in some cases tells new men when to re-port to .work.He checks the color, size, and quality of the work..The second hand is- customarily experienced on all machines and mayhelp. out on, a machine or in handling the material if there is a.shortage of men for the particular operation. If a . man is notoperating his machine properly, the second hand may correct him or-report him to the overseer.The second hand keeps the men's timeand production records and receives more pay than the average ofthe skilled men.It is apparent from the foregoing that the second ' hands areprimarily supervisory employees with functions and interests differ-ing in considerable degree from those of the ordinary hands.Weshall therefore exclude the, second hands from the init. , STONEWALL COTTON MELLS, INCORPORATED487No evidence was submitted justifying the Union's contention thatthe mill carpenter, A. C. Land, should be excluded from the unit, andno reason is seen for differentiating him from the other maintenancemen, including the village carpenters.We shall therefore include himin the unit.'We find that the production and maintenance employees of the Com-pany, including the mill carpenter and the office porter, but excludingclerical. and supervisory employees, overseers, second hands, and per-sons employed in the company stores, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union claims to represent a majority of the employees in theappropriate unit.While it introduced some testimony at the hearingin support of its claim, it adduced no substantiating documentary evi-dence.We therefore find that an election by secret ballot is necessary toresolve the-question concerning representation.The Union desires that those employees within the appropriate unitwhose names appear on the April 29, 1939, pay roll shall be eligible tovote at the election, because the plant was in full operation at that dateand a number of employees have since been laid off and not put back towork.The testimony shows that on April 22, 720 employees were onthe pay roll.On April 29, 696 were on the pay roll, and thereafter thenumber of employees decreased to 544 on July 8, after which it rose to630 on September 16.At the time of the hearing the Company wasstill increasing the number of its employees.At capacity it mayemploy from about 700 to as high as 800, depending on the nature ofoperations.In the absence of any showing that the present operation of the plantis in any way abnormal, we shall direct that eligibility to vote shall bedetermined with reference to the pay-roll period last preceding thedate of our Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Stonewall Cotton Mills, Stonewall, Missis-sippi, within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.247383-40-vol. 16-32 488DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The production and maintenance employees of the Company, in-cluding the mill carpenter and the office porter, but excluding clericaland supervisory employees, overseers, second hands, andpersons em-ployed in the company stores, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to'Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Stonewall Cotton Mills, Stonewall, Mississippi, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among the production and maintenance employees of StonewallCotton Mills who were employed by the Company during the pay-rollperiod last preceding the date of this Direction, including the mill car-penter, the office porter, employees who did not work during, such pay-roll period becaus,e they were ill or on vacation, and employees whowere then or have since been temporarily laid off, but excluding clericaland supervisory employees, overseers, second hands, persons employedin the company stores, and any employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers' Federal Labor Union, Local 21723, forthe purposes of collective bargaining.